Exhibit 10.1

      AUFHEBUNGSVEREINBARUNG   TERMINATION AGREEMENT       zwischen   between  

SCM Microsystems GmbH
Oskar-Messter-Straße 13
85737 Ismaning
- “Gesellschaft” / “Company” -

      und   and

Herrn / Mr.
Stephan Rohaly
Heidelberger Landstraße 2
64297 Darmstadt
- “Geschäftsführer” / “Managing Director”-

     
PRÄAMBEL
  PREAMBLE
 
   
Herr Rohaly ist Geschäftsführer der Gesellschaft. Grundlage seiner Tätigkeit ist
sein Anstellungsvertrag vom 14. März 2006 in der Fassung etwaiger
Zusatzvereinbarungen.
  Mr. Rohaly has served as Managing Director of the Company based on his
March 14, 2006 Employment Contract as amended from time to time.
 
   
Die Parteien wollen das zwischen ihnen bestehende Anstellungsverhältnis
einvernehmlich beenden.
  The parties wish to terminate the employment relationship existing between
them by mutual agreement.
 
   
Dies vorausgeschickt, vereinbaren die Parteien was folgt:
  Having said this, the parties agree as follows:
 
   
§ 1 BEENDIGUNG
  § 1 TERMINATION
 
   
(1) Die Parteien sind sich einig, dass das Anstellungsverhältnis zwischen dem
Geschäftsführer und der Gesellschaft sowie jedwedes etwaige sonstige
Anstellungs- oder Dienstverhältnis, insbesondere ein etwaiges Arbeitsverhältnis,
zwischen dem Geschäftsführer und der Gesellschaft oder einem mit der
Gesellschaft im Sinne des § 15 AktG verbundenen Unternehmen (“Verbundene
Unternehmen”) zum 31. März 2010 (“Beendigungstermin”) enden wird.
  (1) The parties agree that the employment relationship between the Managing
Director and the Company as well as any other employment or service
relationship, in particular any dependant employment, between the Managing
Director and the Company or any affiliate of the Company within the meaning of
sec. 15 German Stock Companies Act [Aktiengesetz — AktG] (“Affiliates”) will be
terminated with effect as of March 31, 2010 (“Termination Date”).

 



--------------------------------------------------------------------------------



 



-2-

     
(2) Die Parteien sind sich einig, dass die “Zusatzvereinbarung zum
Anstellungsvertrag” vom 17. Juli 2008 und die “Zusatzvereinbarung zum
Anstellungsvertrag” vom 12. Dezember 2006 keine Anwendung finden.
  (2) The Parties agree that the “Supplemental Agreement to the Employment
Agreement” dated July 17, 2008 and the “Supplemental Agreement to the Employment
Agreement” dated December 12, 2006 do not apply.
 
   
§ 2 VERGÜTUNG / ABWICKLUNG
  § 2 COMPENSATION / UNWINDING
 
   
(1) Mit Unterzeichnung dieser Vereinbarung hat der Geschäftsführer nur noch
Vergütungsansprüche nach Maßgabe dieses § 2 sowie Anspruch auf die Abfindung
gemäß § 3.
  (1) Upon execution of this Agreement the Managing Director’s only compensation
claims shall be as set forth in this § 2 and the severance payment as set forth
in § 3 below.
 
   
(2) Der Geschäftsführer erhält bis zum Beendigungstermin weiterhin sein
monatliches Grundgehalt in Höhe von €20.000,— (zwanzigtausend Euro) brutto. Die
sich hieraus ergebenden Nettobeträge werden nach Abzug von Lohnsteuer und
Sozialversicherungsbeiträgen jeweils zum Ende eines Kalendermonats fällig.
  (2) Until the Termination Date, the Managing Director shall continue to
receive his monthly base salary in the amount of €20,000.00 (Twenty Thousand
Euro). The resulting net amounts after deduction of income tax and social
security contributions shall be due at the end of each calendar month.
 
   
(3) Des weiteren erhält der Geschäftsführer ggfs. den vertraglich vereinbarten
Bonus für das dritte Quartal 2009. Die Parteien sind sich einig, dass alle
Bonusansprüche für die Zeit bis einschließlich das zweite Quartal 2009 erfüllt
sind und dass darüber hinaus keine Bonuszahlung geschuldet ist, insbesondere
nicht für das vierte Quartal 2009 und für das erste Quartal 2010.
  (3) In addition, the Managing Director shall receive the agreed bonus for
Q3/2009, if any. The Parties agree that all bonus entitlement has been duly paid
for the time until Q2/2009 inclusive and that no additional bonus payments shall
be due, in particular not for Q4/2009 and Q1/2010.
 
   
(4) Mit diesen Zahlungen sind alle Vergütungsansprüche für die Vergangenheit und
die Zukunft bis zum Beendigungstermin abgegolten. Sonstige Vergütungsansprüche,
insbesondere etwaige Boni -außer dem in (3) genannten Bonus-, Provisionen,
Gratifikationen, Jahressonderzahlungen, Überstundenvergütungen und Zuschläge
sind dem Geschäftsführer weder für die Vergangenheit noch für die Zukunft
geschuldet.
  (4) These payments settle all claims for remuneration for the past and the
future until the Termination Date. Other remuneration, including but not limited
to bonuses -other than the bonus specified in (3)-, commissions, gratuities,
yearly special payments, payments for overtime and premiums, if any, are not
owed to the Managing Director, neither for the past, nor for the future.
 
   
(5) Reisekosten werden bis
  (5) Travel expenses will be duly ac-



--------------------------------------------------------------------------------



 



-3-

     
spätestens zum Beendigungstermin nach der SCM Travel Policy abgerechnet und
erstattet.
  counted for and reimbursed in accordance with the SCM Travel Policy on or
before the Termination Date.
 
   
§ 3 ABFINDUNG
  § 3 SEVERANCE PAYMENT
 
   
Als Entschädigung für den Verlust seiner Anstellung und für die Einhaltung des
nachvertraglichen Wettbewerbsverbots gemäß § 7 erhält der Geschäftsführer eine
einmalige Abfindung in Höhe von €360.000,— (dreihundertundsechzigtausend Euro)
brutto. Die Abfindung ist fällig zum Beendigungstermin. Sämtliche Steuer auf die
Abfindung trägt der Geschäftsführer.
  As compensation for the loss of his employment and his compliance with the
post-contractual obligation not to compete in accordance with § 7, the Managing
Director shall receive a one-time lump sum severance payment in the amount of
€360,000.00 (Three Hundred and Sixty Thousand Euro) gross. The severance payment
is due on the Termination Date. All tax on the severance payment is borne by the
Managing Director.
 
   
§ 4 FREISTELLUNG / URLAUB
  § 4 RELEASE / VACATION
 
   
(1) Ab 1. November 2009 wird der Geschäftsführer grundsätzlich von seinen
Aufgaben freigestellt (“Freistellungsbeginn”); er wird der Gesellschaft jedoch
auf Anfrage bis zum Beendigungstermin zur Beantwortung von Fragen telefonisch
und in Ausnahmefällen persönlich zur Verfügung stehen. Während einer
Freistellung ist die Vergütung gemäß obigem § 2 (2) geschuldet. Die Freistellung
erfolgt unter vorrangiger Gewährung des gesamten Urlaubs für 2009 einschließlich
eventuellen Resturlaubs aus Vorjahren. Ein etwaiger (anteiliger) Urlaub für das
Kalenderjahr 2010 wird dem Geschäftsführer zu Beginn des Kalenderjahres 2010
zusammenhängend gewährt. Daran schließt sich die restliche Freistellungsperiode
an.
  (1) The Managing Director shall in principle be released from his duties as of
November 1, 2009 (“Start of Release”); he shall, however, on requests make
himself available until the Termination Date to answer questions by phone or in
exceptional cases personally. The release shall be on continued pay in
accordance with § 2 (2) above and under prior granting of all vacation 2009 and
remaining vacation from previous years, if any. At the beginning of the calendar
year 2010 the Managing Director will be granted the (pro-rated) vacation for the
calendar year 2010, if any. Subsequently, the remaining release period will
follow.
 
   
(2) Die Parteien sind sich einig, dass sämtlicher Urlaub für 2009 sowie etwaiger
Resturlaub aus den Vorjahren bis zum Beendigungstermin gewährt und genommen sein
wird.
  (2) The parties agree that all vacation for 2009 as well as all vacation from
previous years, if any, will have been granted and taken before the Termination
Date.
 
   
§ 5 NIEDERLEGUNG / ENTLASTUNG
  § 5 RESIGNATION / APPROVAL OF ACTIONS
 
   
(1) Die Parteien sind sich einig, dass
  (1) The parties agree that by signature



--------------------------------------------------------------------------------



 



-4-

     
der Geschäftsführer mit Unterzeichnung dieser Vereinbarung unwiderruflich zum
30. September 2009 von sämtlichen Ämtern und sonstigen Stellungen, die er in der
Gesellschaft und Verbundenen Unternehmen tatsächlich innehat, zurücktritt,
insbesondere sein Amt als Geschäftsführer der Gesellschaft niederlegt und als
Chief Financial Officer (CFO) der SCM Microsystems, Inc. zurücktritt. Das Recht,
den Geschäftsführers vor oder zu diesem Zeitpunkt von seinen Ämtern abzuberufen,
bleibt vorbehalten.
  under this Agreement, the Managing Director irrevocably resigns from all
positions that he holds in the Company or in Affiliates, in particular from his
position as Managing Director of the Company and as Chief Financial Officer
(CFO) of SCM Microsystems, Inc. effective as of September 30, 2009. The right to
remove the Managing Director from his positions before or effective as of such
point in time is reserved.
 
   
(2) Der Geschäftsführer verpflichtet sich ausdrücklich, ab dem Zeitpunkt der
Niederlegung/Abberufung nicht mehr als Geschäftsführer der Gesellschaft und/oder
als CFO der SCM Microsystems, Inc. aufzutreten und keinerlei Handlungen für oder
im Namen der Gesellschaft oder der SCM Microsystems, Inc. vorzunehmen,
insbesondere bis zur Löschung seiner Bestellung als Geschäftsführer im
Handelsregister.
  (2) The Managing Director hereby expressly agrees neither to act as Managing
Director of the Company and/or as CFO of SCM Microsystems, Inc. nor to execute
any transactions in the name or on behalf of the Company and/or of SCM
Microsystems, Inc. as of the date of his resignation/removal and in particular
until the deregistration of his appointment as Managing Director in the
commercial registry.
 
   
(3) Die Gesellschafterin der Gesellschaft wird im normalen Geschäftsgang über
die Entlastung des Geschäftsführers nach § 46 Nr. 5 GmbHG beschließen.
Desgleichen wird über die Entlastung des Geschäftsführers als CFO beschlossen.
Derzeit ist der Gesellschafterin nichts bekannt, was zu Ansprüchen gegen den
Geschäftsführer und zu einer Versagung der Entlastungen führen könnte.
  (3) The shareholder of the Company shall resolve on the discharge of the
Managing Director in accordance with sec. 46 no. 5 German Act on Companies with
Limited Liability [GmbHG] in the normal course of business. Likewise a decision
regarding the discharge of the Managing Director as CFO will be resolved. At
present, the shareholder of the Company is not aware of anything that could
result in either discharge being rejected.
 
   
§ 6 STOCK OPTIONS
  § 6 STOCK OPTIONS
 
   
Die Rechte und Pflichten des Geschäftsführers im Hinblick auf Stock Options
richten sich nach dem Plan, nach dem die Optionen ausgeben und gewährt wurden.
  The rights and duties of the Managing Director concerning stock options are
subject to the Plan, under which the options were issued and granted.
 
   
§ 7 WETTBEWERBSVERBOT
  § 7 NON-COMPETITION
 
   
(1) Bis zum Beendigungstermin, insbesondere auch während der Freistellung, gilt
weiterhin ein Verbot
  (1) Until the Termination Date, in particular also during the period of
release from his duties, a non-compete obligation continues



--------------------------------------------------------------------------------



 



-5-

     
jedweder direkter oder indirekter, entgeltlicher oder unentgeltlicher,
abhängiger oder selbständiger Wettbewerbstätigkeit.
  to apply with regard to any and all competitive activities, be it direct or
indirect, with or without remuneration, employed or self-employed.
 
   
(2) Nach dem Beendigungstermin unterliegt der Geschäftsführer bis zum 31.
Oktober 2010 einem nachwirkenden Wettbewerbsverbot nach Maßgabe der folgenden
Bestimmungen.
  (2) After the Termination Date, the Managing Director will until October 31,
2010 be subject to a continued non-compete obligation in accordance with the
following terms and conditions.
 
   
(3) Während der Dauer des nachvertraglichen Wettbewerbverbotes wird der
Geschäftsführer weder unmittelbar noch mittelbar, weder als Angestellter noch
als Berater noch in einer ähnlichen Funktion, weder entgeltlich noch
unentgeltlich, für ein Konkurrenzunternehmen der Gesellschaft tätig sein oder
sich an einem solchen Konkurrenzunternehmen beteiligen, und wird auch weder
sonst in selbstständiger oder unternehmerischer Funktion oder sonst wie eine
Konkurrenztätigkeit ausüben.
  (3) For the duration of the post-contractual non-compete obligation, the
Managing Director will not directly or indirectly, as an Managing Director or
consultant or in a similar capacity, with or without remuneration work for or
invest in a competitor of the Company nor otherwise compete with the Company in
a self-employed or entrepreneurial function.
 
   
(4) Als Konkurrenzunternehmen verstehen die Parteien Unternehmen, die in den
Bereichen IT und ID Security Technology tätig sind, insbesondere
  (4) Competitors of the Company are companies, which are active in the areas of
IT and ID Security Technologoy, in particular:
     •     Assa Abloy Group
     •     Xiring
     •     Reiner SCT
     •     Kobil
     •     Giesecke & Devrient
und mit diesen verbundene Unternehmen.
       •     Assa Abloy Group
     •     Xiring
     •     Reiner SCT
     •     Kobil
     •     Giesecke & Devrient
and their affiliated companies.  
(5) Das nachvertragliche Wettbewerbsverbot erstreckt sich räumlich auf
Deutschland, Österreich, Schweiz, Italien, Frankreich, Spanien, Großbritannien
und die USA.
  (5) The geographic scope of the post-contractual non-compete obligation is
Germany, Austria, Switzerland, Italy, France, Spain, the UK and USA.
 
   
(6) Die Parteien haben sich darauf geeinigt, dass dem Geschäftsführer für die
Dauer des nachvertraglichen Wettbewerbsverbots eine Entschädigung in Höhe von
€10.000,— (zehntausend Euro) pro Monat, insgesamt €60.000,— (sechzigtausend
Euro) zusteht, die in voller Höhe in der Abfindung gemäß § 3 enthalten ist.
  (6) The Parties agree that for the duration of the post-contractual
non-compete obligation the Managing Director shall be entitled to a compensation
of €10,000.00 (Ten Thousand Euro) per month, in total €60,000.00 (Sixty Thousand
Euro), which is included in the severance payment in accordance with § 3.



--------------------------------------------------------------------------------



 



-6-

     
(7) Sofern der Geschäftsführer gegen das Wettbewerbsverbot verstößt, kann die
Gesellschaft von ihm für jeden angefangenen Monat eines Verstoßes eine
Vertragsstrafe in Höhe von €20.000,— (zwanzigtausend Euro) verlangen. Die
Geltendmachung sonstiger Rechte durch die Gesellschaft, insbesondere
Unterlassungsansprüche und Ansprüche auf Ersatz eines weitergehenden Schadens,
bleibt hiervon unberührt.
  (7) Should the Managing Director violate the non-compete obligations, the
Company can claim a contractual penalty in the amount of €20,000.00 (Twenty
Thousand Euro) for every month or part of a month, during which the violation
occurs. The Company’s right to assert other claims, in particular to cease and
desist and for damages, remains unaffected hereby.
 
   
(8) §§ 74 ff HGB gelten ergänzend.
  (8) In addition, sec. 74 HGB et seq. apply.
 
   
§ 8 VERSCHWIEGENHEIT
  § 8 CONFIDENTIALITY
 
   
(1) Der Geschäftsführer ist verpflichtet bis zum Beendigungstermin alle ihm
während seiner Tätigkeit für die Gesellschaft bekannt gewordenen internen
Angelegenheiten der Gesellschaft und von Verbundenen Unternehmen, vor allem
Geschäfts- und Betriebsgeheimnisse, streng geheim zu halten.
  (1) Until the Termination Date, the Managing Director is obliged to keep
strictly secret all internal business affairs, including but not limited to
business secrets, of the Company and Affiliates that have come to his knowledge
during his tenure with the Company.
 
   
(2) Die Verschwiegenheitsverpflichtung gilt auch nach dem Beendigungstermin
fort, wobei der Geschäftsführer nach dem Beendigungstermin im Rahmen einer von
ihm nach dem Beendigungstermin ausgeübten beruflichen oder unternehmerischen
Tätigkeit sein während der Dauer der Anstellung bei der Gesellschaft erworbenes
berufliches Erfahrungswissen einsetzen kann, sofern dabei die gesetzlichen
Beschränkungen — insbesondere §§ 3, 17 UWG, §§ 823, 826 BGB sowie das
Bundesdatenschutzgesetz und das nachvertragliche Wettbewerbsverbot gemäß § 7 —
beachtet werden.
  (2) The confidentiality obligation continues after the Termination Date with
the Managing Director then being permitted to make use of the professional
experience acquired during the term of his employment with the Company when
exercising a professional or entrepreneurial activity after the Termination
Date, provided the statutory limitations— including but not limited to those set
forth in sec. 3, 17 German Act Against Unfair Competition (UWG), sec. 823, 826
BGB as well as the Federal Data Protection Act and the post-contractual
non-compete obligation according to § 7 — are observed.
 
   
§ 9 RÜCKGABE VON FIRMENEIGENTUM
  § 9 RETURN OF COMPANY PROPERTY
 
   
(1) Der Geschäftsführer wird den in seinem Besitz befindlichen Firmenwagen mit
dem amtlichen Kennzeichen M — V 3879 gemäß den Bestimmungen der SCM
  (1) On December 31, 2009 the Managing Director will return his company car,
license plate M — V 3879, in accordance with the terms and conditions of the SCM



--------------------------------------------------------------------------------



 



-7-

     
Car Policy am 31. Dezember 2009 zurückgeben. Die Gesellschaft wird dem
Geschäftsführer für die Zeit vom 1. Januar 2010 bis zum Beendigungstermin einen
Wagen aus dem Car Pool zur Verfügung stellen; die Bestimmungen der SCM Car
Policy gelten entsprechend.
  Car Policy. As of January 1, 2010 until the Termination Date, the Company will
make one of the pool cars available to the Managing Director; the terms and
conditions of the SCM Car Policy shall apply mutatis mutandis.
 
   
(2) Der Geschäftsführer wird das gesamte sonstige in seinem Besitz befindliche
Firmeneigentum (insbesondere Laptop, Blackberry und Handy) sowie alle sonstigen
Geräte (einschließlich Bekanntgabe etwaiger Passwörter sowie PIN-Codes), die ihm
von der Gesellschaft oder Verbundenen Unternehmen überlassen wurden, bzw. die im
Eigentum von der Gesellschaft oder Verbundenen Unternehmen stehen, vor dem
Beendigungstermin vollständig an die Gesellschaft zurückgeben.
  (2) Before the Termination Date, the Managing Director shall return completely
to the Company all other company property, which is in his possession (including
but not limited to laptop, blackberry und mobile phone) as well as all other
devices (including the disclosure of passwords and PIN-codes) provided to him by
the Company or Affiliates or that are property of the Company or Affiliates.
 
   
(2) Des Weiteren wird der Geschäftsführer sämtliche Unterlagen (insbesondere
Skizzen, Korrespondenz, Kundenlisten, Vermerke, Notizen), die der Gesellschaft
oder Verbundenen Unternehmen gehören oder die Gesellschaft oder ein Verbundenes
Unternehmen von Dritten erhalten hat oder welche die Gesellschaft oder ein
Verbundenes Unternehmen betreffen und/oder im Zusammenhang mit der Tätigkeit des
Geschäftsführers entstanden sind, auch vor dem Beendigungstermin vollständig an
die Gesellschaft zurückgeben. Der Geschäftsführer verpflichtet sich, keine
Kopien oder Abschriften der Unterlagen zu behalten. Diese Regelung gilt
sinngemäß auch für elektronisch gespeicherte Daten.
  (2) Also before the Termination Date, the Managing Director shall return to
the Company all documents (including but not limited to sketches,
correspondence, lists of customers, memos and notes), which are the property of
the Company or an Affiliate or which the Company or an Affiliate received from a
third party or which concern the Company or an Affiliate and/or which have come
into existence in the context of the Managing Director’s activity. The Managing
Director commits not to keep any copies thereof. This provision also applies to
electronically stored data by analogy.
 
   
§ 10 ZEUGNIS UND ARBEITS-PAPIERE
  § 10 REFERENCE AND WORKING PAPERS
 
   
(1) Der Geschäftsführer erhält spätestens bis zum Beendigungstermin ein gutes
Zeugnis, das sich auf Verhalten und Leistung erstreckt.
  (1) At the latest on the Termination Date, the Managing Director shall receive
a positive reference, which will cover conduct and performance.
 
   
(2) Zudem erhält der Geschäftsführer zum Beendigungstermin die Arbeitspapiere
ausgehändigt.
  (2) In addition, the Managing Director shall receive his employment documents
on the Termination Date.



--------------------------------------------------------------------------------



 



-8-

     
§ 11 ABGELTUNG
  § 11 FINAL SETTLEMENT
 
   
Mit Unterzeichnung dieser Vereinbarung bestehen nurmehr die in dieser
Vereinbarung niedergelegten Ansprüche des Geschäftsführers gegen die
Gesellschaft. Mit der Erfüllung aller Verpflichtungen der Gesellschaft aus
dieser Vereinbarung sind alle Ansprüche des Geschäftsführers gegen die
Gesellschaft oder Verbundene Unternehmen aus dem Anstellungsverhältnis und
seiner Beendigung, gleich aus welchem Rechtsgrund, abgegolten und erledigt.
Ansprüche der Gesellschaft gegen den Geschäftsführer aus seiner
Geschäftsführertätigkeit sind abgegolten und erledigt, wenn und soweit
Entlastungen im Sinne des vorstehenden § 5 (3) erteilt worden ist.
  Upon execution of this Agreement the Managing Director has only those claims
against the Company, which are laid down in this Agreement. Upon fulfilment of
the obligations of the Company under this Agreement, all claims of the Managing
Director against the Company as well as any claims of the Managing Director
against Affiliates from the employment relationship and its termination are
finally settled, regardless of their legal basis. Claims of the Company against
the Managing Director from his responsibilities as managing director are finally
settled when and as far as discharges has been granted as provided for in § 5
(3) above.
 
   
§ 12 HINWEIS
  § 12 INFORMATION
 
   
(1) Dem Geschäftsführer ist bekannt, dass Auskünfte über mögliche
sozialversicherungsrechtliche Auswirkungen (insbesondere Sperrzeit) sowie
steuerrechtliche Auswirkungen dieser Vereinbarung die
Sozialversicherungsbehörden bzw. das Finanzamt erteilen.
  (1) The Managing Director knows that information about possible effects of
this Agreement on social security payments (including but not limited to a
barring period) and tax obligations and privileges are rendered by the social
security agencies respectively the tax office.
 
   
(2) Der Geschäftsführer wird auf die Notwendigkeit eigener Aktivitäten bei der
Suche nach einer anderen Beschäftigung und auf die Verpflichtung, sich
spätestens drei Monate vor Beendigung des Arbeitsverhältnisses bei der
zuständigen Agentur für Arbeit zu melden, hingewiesen.
  (2) The Managing Director has been informed about his obligation to actively
search for another occupation and about his obligation to notify the competent
employment agency at the latest three months before the termination of the
employment.
 
   
§ 13 BEKANNTMACHUNGEN UND SONSTIGE
STELLUNGNAHMEN
  § 13 ANNOUNCEMENTS AND OTHER STATEMENTS



--------------------------------------------------------------------------------



 



-9-

     
(1) Die Gesellschaft und Verbundene Unternehmen werden in der öffentlichen
Bekanntmachung über das Ausscheiden des Geschäftsführers mitteilen, dass das
Ausscheiden des Geschäftsführers aus persönlichen Gründen erfolgt.
  (1) The Company and Affiliates will declare in the public announcement
regarding the resignation of the Managing Director that the Managing Director’s
termination took place due to personal reasons.
 
   
(2) Der Geschäftsführer verpflichtet sich, Dritten gegenüber keine
herabsetzenden, verunglimpfenden oder allgemein negativen Aussagen über die
Gesellschaft oder die Verbundenen Unternehmen zu machen, und mit seinem
Verhalten weder das Geschäft der Gesellschaft oder der Verbunden Unternehmen zu
beeinträchtigen noch den Ruf der Gesellschaft oder der Verbundenen Unternehmen
einschließlich ihrer Geschäftsführung, Organe, Investoren, und Mitarbeiter sowie
ihrer Geschäftstätigkeit und —pläne, Produkte und Dienstleistungen zu schädigen.
  (2) The Managing Director agrees to refrain from making any derogatory,
disparaging and/or detrimental statements to any other person or third parties
about, or acting in any manner that might interfere with the business or
disparage the reputation of, the Company and Affiliates, including, but not
limited to, the Company’s and the Affiliates’ directors, officers, investors,
employees, business, plans, products or services.
 
   
§ 14 SCHLUSSBESTIMMUNGEN
  § 14 FINAL PROVISIONS
 
   
(1) Diese Vereinbarung ist in deutscher und englischer Sprache ausgefertigt. Im
Falle eines Widerspruchs zwischen der deutschen und der englischen Fassung, hat
die deutsche Fassung Vorrang.
  (1) This Agreement has been drafted in both a German and an English version.
In case of contradictions between the German and the English version, the German
version shall prevail.
 
   
(2) Änderungen oder Ergänzungen dieser Vereinbarung, einschließlich dieser
Klausel, bedürfen zur Rechtswirksamkeit der Schriftform.
  (2) Each modification of, and each supplement to this Agreement, especially
any modification of this provision, must be in writing to be effective.
 
   
(3) Diese Vereinbarung unterliegt deutschem Recht.
  (3) This Agreement is subject to German law.
 
   
(4) Sollte eine Bestimmung dieser Vereinbarung ganz oder teilweise
rechtsunwirksam sein oder werden, so wird die Gültigkeit der übrigen
Bestimmungen dieser Vereinbarung hiervon im Zweifel nicht berührt. Die Parteien
werden die unwirksame Bestimmung durch eine wirksame ersetzen, die dem Inhalt
der unwirksamen Bestimmung unter rechtlichen und
  (4) Should any provision of this Agreement be or become invalid, in case of
doubt, this shall not affect the validity of the remaining provisions of this
Agreement. Parties shall replace the invalid provision by a valid provision,
which comes as close as possible to the contents of the invalid provision under
legal and economic aspects. The same shall apply in case of a gap in the
Agreement.



--------------------------------------------------------------------------------



 



-10-

     
wirtschaftlichen Gesichtspunkten am Nächsten kommt. Dasselbe gilt für den Fall
einer vertraglichen Lücke.
   
 
   
Ismaning, den 30 September, 2009
  Ismaning, this 30th day of September, 2009
 
   
SCM Microsystems GmbH
vertreten durchihre Gesellschafterversammlung / represented by its shareholder
SCM Microsystems, Inc.
letztere vertreten durch / the latter represented by
   
 
   
/s/ Felix Marx
  /s/ Stephan Rohaly
 
   
Felix Marx
Chief Executive Officer
  Stephan Rohaly
 
   
SCM Microsystems GmbH
vertreten durch ihren Geschäftsführer /represented
by its Managing Director
   
 
   
/s/ Felix Marx
 
Felix Marx
Geschäftsführer/Managing Director
   